OPINION — AG — IN VIEW OF THE DECLARED PUBLIC POLICY OF OKLAHOMA TO COMPLETE AND CONTINUOUS COOPERATION WITH THE FEDERAL SOCIAL SECURITY ADMINISTRATION, AND IF, AS STATED IN YOUR LETTER, THE PUBLIC WELFARE COMMISSION MUST SEND SELECTED EMPLOYEES TO SCHOOL IN ORDER TO QUALIFY UNDER THE VARIOUS STATE PLANS, IT IS THE OPINION OF THE AG THAT STATE FUNDS MAY BE USED TO PAY THE EXPENSES FOR A PROGRAM OF EDUCATIONAL LEAVE FOR EMPLOYEES AND THE COMMISSION MAY ACCEPT GRANTS FROM THE FEDERAL AGENCY TO HELP WITH SUCH EXPENSES. CITE: 56 O.S. 1961 177 [56-177], 56 O.S. 1961 162 [56-162], ARTICLE XV, SECTION 1 (W. J. MONROE)